United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1297
                         ___________________________

                                  Joel Marvin Munt

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Paul Schnell, Commissioner of Corrections; Mike Warner; David Coward

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                          Submitted: September 16, 2019
                            Filed: September 19, 2019
                                   [Unpublished]
                                  ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Minnesota inmate Joel Marvin Munt appeals
following the district court’s1 grant of defendants’ motion to dismiss for failure to

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.
state a claim. Munt has identified no valid basis for overturning the dismissal with
prejudice, and we find none. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d
843, 848-49 (8th Cir. 2014) (reviewing de novo grant of motion to dismiss for failure
to state claim, accepting as true factual allegations and drawing all reasonable
inferences in nonmovant’s favor; requiring liberal construction of pro se complaint).

       As to the other rulings Munt challenges, because we conclude that the
complaint was properly dismissed for failure to state a claim, we need not address the
denial of his motions for preliminary injunctive to the extent he sought the same relief
he sought in his complaint. To the extent he sought preliminary injunctive relief
arising from a disciplinary matter and a related transfer, the motions were properly
denied because they were unrelated to the subject matter of the instant complaint. See
Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (per curiam) (party moving
for preliminary injunction is required to establish relationship between alleged injury
in motion and conduct asserted in complaint). Finally, it was not an abuse of
discretion to deny Munt’s unsupported motion to recuse. See Moran v. Clarke, 296
F.3d 638, 648 (8th Cir. 2002) (en banc) (standard of review); see also Fletcher v.
Conoco Pipe Line Co., 323 F.3d 661, 664 (8th Cir. 2003) (judge is presumed to be
impartial, and party seeking disqualification bears substantial burden of showing
otherwise). The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-